DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 9/19/22.  Claims 1, 3-4,6-11,13-14,16-20 and 22-23 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 9/19/22 with respect to claims rejection under 35 USC 102 and 103 have been considered and are moot in view of new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,6-11,16-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al.(US Patent Application Publication 2018/0144465 A1, hereinafter  “Hsieh”)	and further in view of  von Brasch et al.(US Patent Application Publication 2022/0028539 A1, hereinafter “Brasch”)


 	As to claim 1,Hsieh teaches a digital assistant apparatus comprising: memory including instructions; and at least one processor to execute the instructions to at least: 
 	form a model of at least one aspect of a medical equipment; transform the model into a configuration for the medical equipment to perform a task; process input to adjust the configuration; (Hsieh par [0101] teaches deep learning  network model is trained. A plurality of  inputs  are provided to the network and output is generated. If the network has successfully modeled the output, then  a deep learning model based device is generated and deployed)
 	provide the configuration to the medical equipment; monitor execution of the task by the medical equipment; and adjust the configuration of the medical equipment based on the monitored execution ( Hsieh par [0102] teaches feedback from operation of the deployed deep learning model based device is collected and stored until a threshold is satisfied. Hsieh par [0103]-[0106] further teaches deep learning network model is retrained and deployed)
 	wherein the model is included in a digital twin of the medical equipment and wherein the digital twin represents a digital model of the medical equipment, wherein the medical equipment comprises a plurality of medical equipment types.( Hsieh par [0119] teaches imaging system 140 that includes CT, x-ray, MR, PET.  Hsieh par [0176] teaches imaging device 1410 represented by one or more digital models such as  deep learning models, machine models, digital twin, etc.) 
 	Hsieh fails to expressly teach wherein the input includes at least one of location, user, or version of the medical equipment.
 	However, Brasch teaches wherein the input includes at least one of location, user, or version of the medical equipment.(Brasch par [0057] teaches the machine learning algorithm is configured to simulate operation of the recipient specific model 262 in different listening situations such as shopping center, restaurant,  concert hall, classroom, office )
 	Hsieh and Brasch are analogous art directed toward updating medical device using twin model and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of  Hsieh and Brasch according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to  identify an optimal individualized rehabilitation program/plan for the recipient.(Brasch par [0064])
		
 	As to claim 4, Hsieh and Brasch teach the apparatus of claim 1, wherein the input includes at least one of input from the medical equipment and input from a user device. (Hsieh par [0119] teaches feedback from the imaging device can be collected  and provided to a training deep learning network model to modify future settings , recommendations) 	

 	As to claim 6, Hsieh and Brasch teach the apparatus of claim 1, wherein the model is a first model, the configuration is a first configuration, and the medical equipment is a first medical equipment , and wherein the instructions, when executed, cause the at least one processor to generate a second model from a second configuration captured from a second medical equipment.( Hsieh Fig. 7A-7C and par [0095] teaches deep learning networks can be packaged as devices for training, deployment and application to a variety of systems)

 	As to claim 7, Hsieh and Brasch teach the apparatus of claim 1, wherein the model is an artificial intelligence model. (Hsieh par [0113] teaches Artificial Intelligence)

 	As to claim 8, Hsieh and Brasch teach the apparatus of claim 1, wherein the instructions, when executed, cause the at least one processor to adjust the model based on at least one of feedback, location, or version. (Hsieh par [0103]-[0106] further teaches deep learning network model is retrained and deployed))
 
	As to claim 9, Hsieh and Brasch teach the apparatus of claim 1 wherein the instructions, when executed, cause the at least one processor to provide the configuration for interactive display and approval via a graphical user interface. (Hsieh par [0281] teaches the engine can suggests and/or automatically make changes to the imaging protocol  with an  option for user overridden  and/or adjustment)
 	
 	As to claim 10, Hsieh and Brasch teach the apparatus of claim 9, wherein feedback via the graphical user interface is to form the input to adjust the configuration. (Hsieh par [0281] teaches the engine can suggests and/or automatically make changes to the imaging protocol  with an  option for user overridden  and/or adjustment)

	Claims 11, 14 and 16-19 merely recite at least one tangible computer-readable storage medium comprising instructions to be executed by the processor of the apparatus of claims 1,4 and 6-9 respectively. Accordingly, Hsieh and Brasch teach every limitation of claims 11, 14 and 16-19 as indicates in the above rejection of claims 1,4  and 6-9 respectively. 

 	Claim 20 merely recite a method to be performed by the apparatus of claim 1. Accordingly, Hsieh and Brasch teach every limitation of claim 20 as indicates in the above rejection of claim 1.

 	As to claim 22, Hsieh and Brasch teach the at least one computer-readable storage medium of claim 11, wherein the plurality of medical equipment types comprises a combination medical equipment types. ( Hsieh par [0119] teaches imaging system 140 that includes CT, x-ray, MR, PET)

 	As to claim 23, Hsieh and Brasch teach the apparatus of claim 21, wherein the plurality of medical equipment types comprises, catheterization lab equipment, medical imaging devices, medical tools, medical information systems, a picture archiving and communication system (PACS), a radiology information system (RIS), an electronic medical record (EMR) system, a health information system (HIS), a laboratory information system (LIS), a cardiovascular information system (CVIS), and ablation devices.( Hsieh par [0119] teaches imaging system 140 that includes CT, x-ray, MR, PET, PACS, HIS, LIS, CVIS)

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, Brasch and further in view of De et al.( US Patent Application Publication 2019/0137982 A1, hereinafter “De”)

	As to claim 3, Hsieh and Brasch teach the apparatus of claim 1 but fail to teach wherein the model is provided as a plugin to the digital twin.  
 	However, De teaches the model is provided as a plugin to the digital twin. (De par [088] teaches iBATCH can create a plugin to the software  for process design and simulation such as a UNISIM  or a digital twin)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Hsieh, Brasch and De to arrive at the claimed invention. One would have been motivated to make such combination to enable user to take an informed decision whose outcome is more or less than certain about.(De par [0088])

	As to claim 13, see the above rejection of claim 3.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175